 


109 HR 1051 IH: To authorize the extension of the supplemental security income program to American Samoa.
U.S. House of Representatives
2005-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1051 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Mr. Faleomavaega introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To authorize the extension of the supplemental security income program to American Samoa. 
 
 
1.Authority to extend the SSI program to American SamoaTitle XVI of the Social Security Act, as in effect pursuant to the amendment made by section 301 of the Social Security Amendments of 1972, (42 U.S.C. 1381–1383f) is amended by adding at the end the following: 
 
CAuthority to extend SSI to American Samoa 
1641.Authority to extend SSI to American Samoa 
(a)Authority to extend program 
(1)In generalSubject to paragraph (3), the Commissioner of Social Security may extend the supplemental security income program under this title (in this section referred to as the SSI program) to any territory, and, to the extent so extended, shall carry out the SSI program in cooperation with the government of the territory, in accordance with a memorandum of understanding between the government of the territory and the Commissioner of Social Security. 
(2)Waiver authoritySubject to paragraph (3), the Commissioner of Social Security may waive or modify any statutory requirement relating to the provision of benefits under the SSI program in a territory, to the extent that the Commissioner deems it necessary in order to adapt the program to the needs of the territory. 
(3)Congressional notice requiredNot less than 60 days before extending the SSI program to a territory under paragraph (1) or waiving or modifying a statutory requirement under paragraph (2), the Commissioner of Social Security shall notify the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate of the proposed action together with an explanation of why the action is necessary and the anticipated benefits to the territory involved. 
(b)Program reviewThe Commissioner of Social Security shall provide for the review of the SSI program, to the extent extended under this section. 
(c)Technical assistanceThe Commissioner of Social Security may provide technical assistance with respect to the extension of the SSI program under this section. 
(d)Territory definedIn this section, the term territory means American Samoa.. 
 
